Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 07/15/2022 is duly acknowledged.
Claims 1-107 were previously canceled by applicants. 
Claims 120 and 127 were previously canceled by applicants in response to election of species requirement sent by office on 09/21/2021. In view of cancellation of claims 120 and 127 by applicants, the species election was withdrawn by the examiner.
Claims 116 and 122 have now been canceled by applicant’s current claim amendments.
Claims 128-131 have been newly presented for examination. 
Claims 108-115, 117-119, 121, 123-126, and new claims 128-131 as currently amended/presented are pending in this application, and have been examined on their merits in this office action.
Priority
	This application has been filed as CON of a PCT/US2018/045592 (filed on 08/07/2018), which claims priority to a US provisional application 62/542,033 filed on 08/07/2017.
Claim Rejections - 35 USC § 112(b)- Withdrawn
In view of current amendments to claim 108 and 121, the 112(b) rejection as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 112(d) -Withdrawn
In view of current amendments to claim 109 and cancellation of claim 122, the 112(d) rejection as previously made by the examiner, has been withdrawn.
	However, new grounds of objection/rejection has been made in this office action over pending claims as currently amended/presented by applicants, as follows:
Claims
	Claims have been broadly interpreted as a method of making “a pharmaceutical composition” or “a microbial composition” comprising a bacterial isolate/strain (from stool of a human donor, having “greater than 97%” identity to the “bacterial strain” as recited in the claims) suitable for treatment of “a gastrointestinal disorder”.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 - Made/Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

OR
Claim Rejections - 35 USC § 103 - Made/Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 108-115, 117-119, 121, 123-126 and new claims 128-131 (as amended/presented) are/remain rejected under 35 U.S.C. 102(a)(1) as being anticipated OR in the alternative being obvious over Berry et al (US 2016/0143961 A1; previously cited by the examiner).
Claim 108 (as currently amended) is directed to “A method of manufactur[[e]]ing a pharmaceutical composition for the treatment of a gastrointestinal disorder, the method comprising: 
selecting a nucleotide sequence of a bacterial strain derived from a stool of a human donor, wherein the bacterial strain has been administered to a patient with a gastrointestinal disorder, wherein the nucleotide sequence is selected based on treatment of the gastrointestinal disorder following the administration; 
isolating a bacterial isolate having a nucleotide sequence that is greater than 97% identical to the nucleotide sequence of the bacterial strain; and 

formulating to include the bacterial isolate.

Claim 121 (as currently amended) is directed to “A method of manufacturing a microbial composition containing a bacterial isolate for the treatment of a gastrointestinal disorder, the method comprising: 
selecting a nucleotide sequence of a bacterial strain derived from a stool of a human donor, wherein the bacterial strain has been administered to a patient with a gastrointestinal disorder, wherein the nucleotide sequence is selected based on effective treatment of the gastrointestinal disorder following the administration; and 
isolating a bacterial isolate having a nucleotide sequence that is greater than 97% identical to the nucleotide sequence of the bacterial strain to produce the microbial composition  


It is noted that instant process claims 108 and 121 (independent claims) recite the steps for “selecting a nucleotide sequence of a bacterial strain…” and “isolating a bacterial strain… that is greater than 97% identical to the nucleotide sequence of the bacterial strain”, wherein no nucleotide sequence for the “selected” bacterial strain “derived from a stool of a human donor” have been provided as a reference in order to compare with or for “isolating a bacterial isolate having a nucleotide sequence that is greater than 97% identical to the nucleotide sequence of the bacterial strain”.  Thus a bacterial strain isolated or derived from the stool of human donor having greater than 97% nucleotide sequence identity to the claimed bacterial entity (see instant claim 117, for instance; with reference to the 16S RNA nucleotide sequence, in particular) has been taken as the isolated “bacterial isolate” for making the compositions as claimed. It is also noted that instant claims are open to any type of “nucleotide sequence”, and do not specifically require 16S rDNA nucleotide sequence per se.
Berry et al (2016) disclose a method of making a pharmaceutical composition for treatment of gastrointestinal disorder (GI disorder) associated with graft-versus-host disease, GVHD patients (an autoimmune or inflammatory condition; see abstract, claims 1, 20, [0481], Examples 25 and 26, for instances), including inflammatory bowel disease (IBD); wherein the composition comprises therapeutically effective probiotic bacteria isolated and/or enriched from human donor stool (see section “IV. Methods of Making/Isolating Probiotic Compositions” on pages 26-17, [0217], [0222], [0224], [0226], for instance), and prebiotics (see [0501], for instance); wherein the selected bacterial population produces short-chain fatty acids (SCFAs; see [0010], [0019], [0031], for instances) that include butyrate, acetate, propionate, valerate and combinations thereof; wherein the human stool donors are pre-screened or selected (see page 27, section “Donor Materials and Screening”, [0227]-[0232], for instance) based on general disease-free, good health and for the presence of certain genera and/or species of bacteria that provide increased efficacy of therapeutic compositions containing these genera or species (see [0232], in particular), wherein the donor may be subjected to one or more pre-donation treatments in order to reduce undesired material in the fecal material, and/or increase desired spore populations for enhanced therapeutic efficacy (see for instance [0396]); wherein the probiotic bacterial strains isolated from stool of donors can be incorporated into pharmaceutical formulations such as solid dosage forms for oral administration including capsules, tablets, caplets, pills, lozenges, powders, granules, etc. (see [0398], [0418], [0420], [0424], for instances), with or without suitable prebiotics to enhance engraftment and/or efficacy; wherein the selected bacterial strain and/or population shows anti-inflammatory properties, produces SCFAs that help treat patients suffering from GI disorders, such as IBD known to have imbalance or reduced production of SCFAs (see [0011], [0032], [0172], [0471], for instances); wherein the one or more selected bacterial entities or populations are encapsulated in suitable coating materials such as xylose-PEG, or xylose-PEG-PLGA (see [0338], for instance); and wherein the probiotic compositions comprising selected bacterial species that belong to genera (see [0051], [0202], [0486]-[0490], Tables 1, A-F, and enriched populations listed in Table 5) including Alistipes, Eubacterium, Faecalibacterium, Bacteroides, Roseburia, etc.  Berry et al also disclose microbial compositions that can comprise “two types of microbes or a large number of microbe types” (see page 32, [0280]-[0282]), and wherein the bacterial compositions describes by Operational Taxonomic Units (OTUs) are independently characterized by their nucleotide sequence, including 16S rDNA nucleotide sequence, which are at least 97%, 98%, 99%, or including 100% sequence identity (i.e. “greater than 97%” nucleotide sequence identity; see [0284]-[0289]), wherein the “OTUs that share equal or more than 97% average nucleotide identity across the entire 16S or some variable region of the 16S are considered the same OTU” (see page 14, [0161], in particular).  
The limitations of “selecting a nucleotide sequence of a bacterial strain…” (as currently recited in claims 108 and 121, as currently amended), are also met and/or made obvious by the disclosure from Berry et al because they disclose selecting probiotic bacterial species that have been naturally enriched in the GI tract, or intestine of treated patients, and have demonstrated therapeutic efficacy in patients treated with fecal transplants using the same bacterial species in the form of microbial transplant obtained from said treated patients as donors (see for instance [0736], Example 28, in particular).  Moreover, since instant claims as currently presented do not require any particular concentration of the selected “bacterial isolate” (see instant claims 108 and 121, in particular), and/or any distinguishing structural characteristics of said selected bacterial strain (i.e. selection performed akin to a mental step after detailed identification and/or characterization of, 16S rDNA for instance “greater than 97%” sequence identity; see Berry et al, Example 18 on page 95, and [0284]-[0289] on page 32, for instance), that is from the stool of specific human donors (before or after enrichment), and/or enriched in the intestine of the human donors (such as via natural bacterial growth and/or multiplications in situ reflected in the stool or feces of a given donor; see limitations of selecting step and instant claims 108, 110-113 and 121, in particular), the teachings from Berry et al is deemed to meet, or in the alternative, make obvious, the limitations as currently amended/presented in the claims. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Response to Applicant’s Arguments
Applicant's arguments filed on 07/15/2022 (see remarks, pages 6-7, in particular) pertaining to amended claims of record have been fully considered but are moot in view of the new ground of rejection made in this office action as discussed above.  However, for the record, arguments presented by applicants for the rejection of record have been responded to hereinafter as follows:
Regarding the 102/103 rejection over cited prior art of Berry et al, applicants argue that “Berry does not teach or suggest selecting a nucleotide sequence of the bacterial strain based on treatment of a gastrointestinal disorder, and isolating (and formulating) a bacterial isolate having a nucleotide sequence that is greater than 97% identical to the bacterial strain. For sake of completeness, it is noted that Example 1 (PCT Specification as filed at page 106 lines 8-18 and 33-34) discloses such strains that provide an effective treatment of gastrointestinal disorders. At least for that reason, Berry cannot anticipate instant claim…”, and that “Nothing in Berry would lead a person of ordinary skill in the art to isolate and formulate a bacterial isolate, which is actively selected by the criterion of having a nucleotide sequence that is greater than 97% identical to the nucleotide sequence of the bacterial strain that provides a treatment of the gastrointestinal disorder. Therefore, instant claims are non-obvious…” (see applicant’s remarks, pages 6-7), which are duly noted and considered. However, first, it is to be noted that instant claims 108 and 121, as currently amended, do not recite any specific bacterial species, strain, and/or isolate thereof, other than having “greater than 97%” identity to the bacterial strain from stool of a human donor, which has been taught for the OTUs already disclosed to be more than 97% identity for the bacterial species disclosed by Berry et al (see detailed teachings above).  Second, applicant’s argument regarding the “bacterial strain that provides a treatment of the gastrointestinal disorder”, it is noted that instant claims are drawn to a method of making a microbial composition, and not for a method of use per se (instant claim 121 is not even drawn to making a “pharmaceutical composition”).  Moreover, since Berry et al already disclose the suitability of such bacterial species and/or strains for administration to humans for treating gastrointestinal diseases, disorders and conditions associated with a dysbiosis (see Berry et al, page 10, [0100], [0555], [0603], for instance), the argument is duly noted and considered, but is not deemed persuasive.  Third, the argument that “…Example 1 (PCT Specification as filed at page 106 lines 8-18 and 33-34) discloses such strains that provide an effective treatment of gastrointestinal disorders”, is duly noted and considered.  However, the specific feature(s), i.e. specific bacterial species and/or strains/isolates and nucleotide sequence(s) thereof, upon which applicant relies in such argument are not recited in the rejected claims 108 and 121, as currently amended.  Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is also noted that the Example 1 referred to by applicants enumerates (Tables 5 and 6 on pages 20-59 and 59-60, for instance) variety of microbial genera, and/or combinations thereof, none of which are specifically required by claims 108 and 121, as currently presented. Thus, the arguments as currently put forth by applicants against the rejection of record is duly noted and considered, but is not deemed persuasive, at least for the above discussed reasons.
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
 1.	Ganz et al. (US2018/0369296 A1; previously cited by the examiner)- “Products and methods for therapeutic administration of microorganisms to non-human animals”- (disclose methods for making microbial compositions comprising members from bacterial genera isolated from stool or fecal materials for use in treatment of GI disorders such as IBD in non-human subjects or animals, which include bacterial genera such as Eubacterium, Faecalibacterium, Roseburia, etc., and that can be processed into suitable oral dosage forms; see abstract, Fig. 1-3, Summary of the Invention, [0009]-[0013] and claims 1, 30, 43-44, in particular).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657